Citation Nr: 0938862	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  06-28 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, to include as secondary to the service-connected 
major depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active service from November 1956 to November 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

It is noted that the Veteran's primary contention is that the 
heart disease is secondary to his service connected 
psychiatric disorder.  In view of guidance provided by the 
United States Court of Appeals for Veterans Claims all 
theories of entitlement should be considered.  The RO did 
such consideration in the statement of the case, providing 
notice and legal criteria.  As there was subsequent 
readjudication of the claim, and in view of the contentions 
of the appellant and his representative, there is no 
prejudice in the Board's consideration of all appropriate 
theories.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The currently demonstrated arteriosclerotic heart disease 
is not shown to be caused by or related to the service 
connected major depression.  

3.  Heart disease was not shown in service or within 1 year 
following separation from service.



CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred therein, and is not proximately due to, the result 
of, or aggravated by the service-connected major depression.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

In this case the Veteran was provided with a VCAA 
notification letters in April 2005 and September 2005 prior 
to the initial adjudication of his claim.  These letters 
provided all the notification required by Pelegrini and 
Dingess.  In addition the Veteran received a separate letter 
specifically addressing the elements of Dingess in March 
2006. As this notice came after the initial adjudication of 
the claim, the timing did not comply with the requirement 
that the notice must precede the adjudication.  However, the 
timing deficiency was remedied by the originating agency's 
readjudication of the claims after proper VCAA notice was 
provided and all pertinent evidence was received.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  Accordingly, the Board 
concludes that the duty to notify has been met.

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file to 
the extent possible.  The Veteran's service treatment records 
were presumably destroyed by a fire at the National Personnel 
Records Center (NPRC).  If service records are presumed to 
have been destroyed while in government custody, VA's duty to 
assist is heightened and includes an obligation to search for 
other forms of records that support the claimant's case.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401 (1991).

The Board notes that the primary theory in this case concerns 
a relationship to a disorder that is already service 
connected and does not rest on a direct relationship to the 
Veteran's service.  To that extent the absence of service 
records is immaterial to the determination of the secondary 
service connection claim in this case.  Neither the Veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having existing records that should be 
obtained before the claims are adjudicated.  The Veteran was 
provided with VA medical examinations in October 2005 and 
January 2008.

To the extent that direct or presumptive service connection 
are in order, the absence of service treatment records does 
not lesson the burden that must be met for service 
connection, but does required the additional duty on the VA 
as set out above.  There is, as noted above, no indication 
that there is any evidence that can be obtained.

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for arteriosclerotic 
heart disease.  


II. Analysis

The Veteran contends that his arteriosclerotic heart disease 
is secondary to his service-connected major depression.  He 
contends that the depression contributed to him developing 
arteriosclerotic heart disease, which then caused a 
myocardial infarction.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a). 

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Service connection for some disorders, including 
cardiovascular disease, may be presumed where the disorder is 
shown to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Initially it is not contended or otherwise shown that the 
Veteran had any heart disease during his active service or 
until many years after separation from service.  As such, 
there is neither a primary or presumptive basis for granting 
service connection.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
Veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

The record shows that entitlement to service connection for 
major depression was established in an October 2001 rating 
decision.  A 10 percent evaluation was assigned for this 
disability.  The evaluation was increased to the current 50 
percent in a September 2002 Supplemental Statement of the 
Case.  Furthermore, the evidence establishes that the Veteran 
has arteriosclerotic heart disease, which caused a myocardial 
infarction in November 2003.

The sole question that remains is whether or not the 
Veteran's arteriosclerotic heart disease developed or was 
aggravated by his service connected major depression.  The 
Veteran's service treatment records were presumably destroyed 
by a fire at the National Personnel Records Center (NPRC), as 
was previously noted because this case relates primarily to a 
disorder that is already service connected and does not rest 
on a direct relationship to the Veteran's service the absence 
of service records is immaterial to the determination of the 
claim in this case.  

As this is a medical question that can only be answered by 
competent medical professionals, the most relevant evidence 
is the medical opinions that have been obtained.  Therefore, 
the Board will examine the medical opinions that have been 
obtained to see if any of them establish a relationship 
between the Veteran's service connected major depression and 
his claimed arteriosclerotic heart disease.

The earliest opinion is a February 2005 letter from a private 
physician which accompanied the Veteran's claim.  This letter 
stated that there is evidence in literature to support a 
finding that anxiety and depression have an affect on 
catecholamine that can be a contributing factor in the 
development of an acute and chronic coronary artery disease 
(CAD), and that this could be the case in the Veteran's 
condition.  But the letter also states that this would not be 
the sole reason for the Veteran's development of 
arteriosclerotic heart disease.

In a July 2005 letter from the Veteran's primary care 
provider, a family nurse practitioner, the opinion of the 
provider was that it was as likely as not that the service-
connected depression had contributed to his CAD.  The 
provider additionally enclosed articles that contained 
supporting evidence.  Yet, the provider did not provide a 
direct basis for the contention that the Veteran's depression 
caused the development of arteriosclerotic heart disease.

In an October 2005 VA examination, the examining physician 
opined that anxiety in 1957 and 1958 is unlikely to have 
caused his CAD in 2003.  The examiner did not discuss whether 
the current effects of the condition could have caused the 
Veteran's CAD.  

In the January 2008 VA examination, the examining physician, 
a medical doctor, stated that the CAD is not likely increased 
due to the major depression.  The examiner stated that it was 
his belief that the literature that supported the association 
between depression and anxiety and coronary-atherosclerotic 
heart disease is weak and unproven.  The examiner stated that 
he did not believe that there was an association between this 
patient's depression and his development of coronary-
atherosclerotic heart disease.  The examiner further opined 
that it was more likely that the patient's longstanding 
history of tobacco use and high cholesterol played a major 
role in the development of his coronary-atherosclerotic heart 
disease.  Further the examiner indicated that there was no 
evidence that the psychiatric disorder aggravated the heart 
disorder.

The Board finds that the evidence does not support a finding 
that the service connected major depression resulted in or 
aggravated the Veteran's coronary-atherosclerotic heart 
disease.  While there are medical opinions that support this 
association, the February 2005 letter stated that the 
connection between depression and a heart condition could be 
a contributing factor but not the sole reason for the 
development of the arteriosclerotic heart disease.  More 
importantly, this letter did not state that this is the case, 
it simply stated that the connection was possible.

Additionally, although the July 2005 letter states that it is 
as likely as not that the Veteran's service-connected major 
depression was a contributing factor to his development of 
CAD.  The letter fails to provide a reason or basis for this 
conclusion aside from research of literature that is not 
based on the Veteran's specific condition.  The articles 
provided are general in nature and do not establish a 
proximal relationship in the Veteran's case.

The January 2008 VA examination provided that the 
arteriosclerotic heart disease was not a result of the 
service connected major depression.  The physician conducting 
this examination examined the claims file and provided that 
in the Veteran's specific case the depression was unlikely to 
have caused the arteriosclerotic heart disease.  
Additionally, it provided that it was more likely that the 
Veteran developed arteriosclerotic heart disease as a result 
of tobacco and cholesterol.  

After careful consideration of these medical opinions the 
Board finds that service connection for arteriosclerotic 
heart disease claimed as secondary to the service-connected 
major depression is denied.  While the July 2005 letter 
states that it is as likely as not that the Veteran's major 
depression led to the development of arteriosclerotic heart 
disease, this opinion does not provide a basis for this 
conclusion.  Most importantly, the February 2005 letter 
stated that it could be possible that there is a connection 
between the major depression and the development of 
arteriosclerotic heart disease but not that there is a 
connection or even that the arteriosclerotic heart disease 
development is as likely as not connected to the major 
depression.

The Board finds that the January 2008 VA examining physician 
provided a clear explanation and basis for a finding on the 
issue of the service connected major depression and the 
development of arteriosclerotic heart disease.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the January 2008 opinion is highly probative evidence in 
the matter at hand.  Given the education, the higher degree 
of training, and expertise involved in being a medical 
doctor, the references to evidence which reflect familiarity 
with the entire record, and the explanation of the rationale, 
the Board finds the January 2008 opinion from a medical 
doctor persuasive.   

The Board notes the Veteran's sincere belief that his current 
disability is the result of his service connected depression.  
However, he is not qualified to express a medical opinion as 
to such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Therefore, the preponderance of the 
evidence is against the Veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease, to include as secondary to the service-connected 
major depression, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


